Exhibit 10.8

THIS SECURITY INSTRUMENT

WAS PREPARED BY, AND UPON

RECORDING SHOULD BE

RETURNED TO:

Gail Livingston Mills

Burr & Forman LLP

420 North 20th Street

Suite 3400

Birmingham, Alabama 35203

 

 

 

STATE OF GEORGIA    ) COUNTY OF COBB    )

DEED TO SECURE DEBT AND SECURITY AGREEMENT

THIS DEED TO SECURE DEBT AND SECURITY AGREEMENT (this “Security Instrument”), is
made as of the 18th day of December, 2012, by and between CHT ACWORTH GA OWNER,
LLC, a Delaware limited liability company (together with its successors and

 

 

NOTE TO INTANGIBLE RECORDING TAX OFFICER: This instrument secures a long-term
promissory note in the amount of Fifteen Million Seventy-Three Thousand
Forty-One and No/100 Dollars ($15,073,041.00), having a final maturity date of
December 15, 2017. Accordingly, intangible recording tax in the amount of
$25,000 is payable upon recording this instrument.

Deed to Secure Debt and Security Agreement - Page 1

Synovus/CHT Acworth GA Owner, LLC

22996-41



--------------------------------------------------------------------------------

assigns, individually and collectively, “Borrower”), whose address is CNL Center
at City Commons, 450 South Orange Avenue, Orlando, Florida 32801, Attn: Joseph
T. Johnson, SVP and CFO and Holly J. Greer, SVP and General Counsel, in favor of
SYNOVUS BANK, a Georgia state banking corporation (together with its successors
and assigns, “Lender”), whose address is 800 Shades Creek Parkway, Suite 375,
Birmingham, Alabama 35209, Attention: Senior Housing and Healthcare Lending.

RECITALS

A. Borrower is indebted to Lender for money loaned or to be loaned in the
principal sum of up to Fifteen Million Seventy-Three Thousand Forty-One and
No/100 Dollars ($15,073,041.00) (the “Loan”), which Loan is evidenced by certain
Promissory Note of even date herewith from Borrower, payable to the order of
Lender in installments of principal and/interest thereon, such final installment
being due on January 1, 2018 (collectively including all schedules, riders,
allonges, endorsements, addenda or amendments together with any renewals,
replacements, substitutions, or extensions thereof, the “Note”).

B. As a condition precedent to making the Loan, Lender has required that
Borrower execute this Security Instrument as security for the Loan and the other
Indebtedness (as hereinafter defined).

GRANTING CLAUSES

NOW, THEREFORE, for and in consideration of the Indebtedness, and to secure the
prompt payment thereof, Borrower does hereby irrevocably grant, bargain, sell,
convey, assign, transfer, pledge and set over unto Lender, its successors and
assigns forever, and grants to Lender a security interest in and to, the
Mortgaged Property (as hereinafter defined).

TO HAVE AND TO HOLD the Mortgaged Property and all parts thereof unto Lender,
its successors and assigns forever, in FEE SIMPLE, subject however to the terms
and conditions herein;

AND, this conveyance is intended (i) to constitute a security agreement under
the Uniform Commercial Code of Georgia by which Borrower does hereby grant a
present and continuing security interest in and security title to that portion
of the Mortgaged Property constituting personal property, and (ii) to operate
and is to be construed as a deed passing title to the Mortgaged Property to the
Lender and is made under those provisions of §§ 44-14-60 through 44-14-85 of the
Official Code of Georgia Annotated, and not as a mortgage, and further
establishes a perpetual security interest in the Mortgaged Property in favor of
Lender. Use of the capitalized term “Mortgage Property” does not in any way
signify that this Security Instrument is a mortgage. To the fullest extent
permitted by applicable law, except as otherwise expressly provided herein, it
is the further intent that all of the foregoing Mortgaged Property shall be
deemed a part of the real property and may be foreclosed upon and sold upon an
Event of Default in accordance with the laws relating to security deeds
involving real estate; however, as to any personal property to which this
expressed intention is ineffective, Lender shall have and be entitled to
exercise all rights and remedies with respect to such personal property
available under the Uniform Commercial Code of Georgia and under any other
applicable law or in equity.

 

Deed to Secure Debt and Security Agreement - Page 2

Synovus/CHT Acworth GA Owner, LLC

22996-41



--------------------------------------------------------------------------------

AGREEMENT

AND Borrower and Lender further covenant and agree as follows:

1. Definitions. The following terms, when used in this Security Instrument
(including when used in the above recitals), shall have the following meanings:

(a) “1933 Act” has the meaning given to that term in Section 15.

(b) “Accounts” has the meaning given such term in the UCC, and includes, without
limitation, any rights of Borrower arising from the operation of the Facility to
payment for goods sold or leased or for services rendered, not evidenced by an
Instrument, including, without limitation, any rights of Borrower in and to
(i) all accounts arising from the operation of the Facility, (ii) all moneys and
accounts, if any, held by Lender pursuant to this Security Instrument or any
other Loan Document, (iii) all rights to payment from Medicare or Medicaid
programs or similar state or federal programs, boards, bureaus or agencies, and
rights to payment from patients, residents, private insurers, and others arising
from the operation of the Facility, including rights to payment pursuant to
Reimbursement Contracts, (iv) receivables arising out of the use of a credit or
charge card or information contained on or for use with the card, (v) any and
all “health-care insurance receivables” (as defined in the UCC), (vi) Supporting
Obligations, letter-of-credit rights and letters of credit given by any Person
with respect to any of the foregoing, and (vii) all books and records in
whatever media (paper, electronic or otherwise) recorded or stored, with respect
to any or all of the foregoing and all equipment and general intangibles
necessary or beneficial to retain, access and/or process the information
contained in those books and records. Accounts shall include the Proceeds
thereof.

(c) “Affiliate” has the meaning given such term in the Loan Agreement.

(d) “Appurtenant Rights” means all air rights, development rights, zoning
rights, easements, rights-of-way, strips and gores of land, vaults, streets,
roads, alleys, tenements, passages, sewer rights, waters, water courses, water
rights and powers, minerals, flowers, shrubs, crops, trees, timber and other
emblements now or hereafter appurtenant to, or used or useful in connection
with, or located on, under or above the Land, or any part or parcel thereof, and
all ground leases, estates, rights, titles, interests, privileges, liberties,
tenements, hereditaments and appurtenances, reversions, and remainders
whatsoever, in any way belonging, relating or appertaining to the Land, or any
part thereof, now or hereafter.

(e) “Assignment of Leases and Rents” means that certain Assignment of Leases and
Rents of even date herewith executed by Borrower for the benefit of Lender,
together with all amendments and supplements thereto.

(f) “Borrower” means all persons or entities identified as “Borrower” in the
first paragraph of this Security Instrument, together with their successors and
assigns.

(g) “Borrower Assignment of Licenses” means that certain Borrower Assignment of
Licenses, Permits and Contracts of even date herewith executed by Borrower for
the benefit of Lender, together with all amendments and supplements thereto.

 

Deed to Secure Debt and Security Agreement - Page 3

Synovus/CHT Acworth GA Owner, LLC

22996-41



--------------------------------------------------------------------------------

(h) “Business Day” means a day, other than Saturday, Sunday or legal holidays,
when Lender is open for business.

(i) “Chattel Paper” has the meaning given such term in the UCC, and includes,
without limitation, a record or records (including, without limitation,
electronic chattel paper) which evidence both a monetary obligation and a
security interest in specific goods, a security interest in specific goods and
software used in the goods, or a lease of specific goods; all Supporting
Obligations with respect thereto; any returned, rejected or repossessed goods
and software covered by any such record or records and all proceeds (in any form
including, without limitation, accounts, contract rights, documents, chattel
paper, instruments and general intangibles) of such returned, rejected or
repossessed goods; and all proceeds (cash proceeds and noncash proceeds) of the
foregoing.

(j) “Condemnation” has the meaning given to that term in Section 12.

(k) “Contracts” means all license agreements, operating contracts, and all
management, service, employment, supply and maintenance contracts and
agreements, and any other agreements, licenses or contracts of any nature
whatsoever now or hereafter obtained or entered into by Borrower with respect to
the acquisition, construction, renovation, expansion, ownership, occupancy, use,
operation, maintenance and administration of the Facility and/or the Mortgaged
Property, including, without limitation, (i) any and all contracts,
authorizations, agreements and/or consents executed by, or on behalf of any
patient or other Person seeking services from Borrower pursuant to which
Borrower provides or furnishes skilled nursing care and related services at the
Facility, including the consent to treatment and assignment of payment of
benefits by third party and (ii) any and all contracts between Borrower and any
resident of the Facility giving the resident certain rights of occupancy in the
Facility and providing for certain services to such resident.

(l) “Debt Service Reserve Fund Agreement” means that certain Debt Service
Reserve Fund Escrow and Security Agreement of even date herewith between
Borrower and Lender.

(m) “Default Rate” has the meaning given to that term in the Note.

(n) “Deposit Accounts” has the meaning given such term in the UCC.

(o) “Development Manager” means Solomon Development Services-Acworth, LLC, and
any successor manager of the development of the Facility as approved by Lender
in writing.

(p) “Equipment” has the meaning given such term in the UCC, and includes,
without limitation, all beds, linen, televisions, carpeting, telephones, cash
registers, computers, lamps, glassware, rehabilitation equipment, restaurant and
kitchen equipment, and other fixtures and equipment of Borrower (including,
without limitation, embedded software) located on, attached to or used or useful
in connection with any of the Mortgaged Property or the Facility and all
renewals and replacements thereof and substitutions therefor; provided, however,
that with respect to any items which are leased by Borrower for the benefit of
the Facility and not

 

Deed to Secure Debt and Security Agreement - Page 4

Synovus/CHT Acworth GA Owner, LLC

22996-41



--------------------------------------------------------------------------------

owned by Borrower, the Equipment shall include the leasehold interest only of
Borrower together with any options to purchase any of said items and any
additional or greater rights with respect to such items which Borrower may
hereafter acquire, but the foregoing shall not be construed to mean that such
leasing shall be permitted hereunder and under the other Loan Documents.

(q) “Event of Default” means the occurrence of any event listed in Section 14.

(r) “Facility” means the new senior living facility containing 46 memory care
units and 46 assisted living units to be constructed on the Land to be known as
“Dogwood Forest of Acworth,” together with any other general or specialized care
facilities, if any (including any other specialty care assisted living facility,
skilled nursing or subacute care facility) hereafter operated on the Land.

(s) “Fixtures” means all property which is now or hereafter so attached to the
Land or the Improvements as to constitute a fixture under applicable law and all
renewals and replacements thereof and substitutions therefor, including, without
limitation: machinery, equipment, engines, boilers, incinerators, installed
building materials; systems and equipment for the purpose of supplying or
distributing heating, cooling, electricity, gas, water, air, or light; antennas,
cable, wiring and conduits used in connection with radio, television, security,
fire prevention, or fire detection or otherwise used to carry electronic
signals; telephone systems and equipment; elevators and related machinery and
equipment; fire detection, prevention and extinguishing systems and apparatus;
security and access control systems and apparatus; plumbing systems; water
heaters, ranges, stoves, microwave ovens, refrigerators, dishwashers, garbage
disposers, washers, dryers and other appliances; light fixtures, awnings, storm
windows and storm doors; pictures, screens, blinds, shades, curtains and curtain
rods; mirrors; cabinets, paneling, rugs and floor and wall coverings; fences,
trees and plants; and exercise equipment.

(t) “General Intangibles” has the meaning given such term in the UCC, and
includes, without limitation, all intangible personal property of Borrower
arising out of or connected with the Mortgaged Property or the Facility and all
renewals and replacements thereof and substitutions therefor (other than
Accounts, Rents, Instruments, Inventory, Money, Permits and Reimbursement
Contracts), including, without limitation, things in action, contract rights and
other rights to payments of Money, commercial tort claims, other claims
(including without limitation all claims for income tax and other refunds),
payment intangibles and Supporting Obligations.

(u) “Governmental Authority” means any board, commission, department or body of
any municipal, county, state or federal governmental unit, or any subdivision of
any of them, that has or acquires jurisdiction over the Mortgaged Property
and/or the Improvements or the use, operation or improvement of the Mortgaged
Property.

(v) “Guarantor” means CNL Healthcare Trust, Inc., a Maryland corporation.

 

Deed to Secure Debt and Security Agreement - Page 5

Synovus/CHT Acworth GA Owner, LLC

22996-41



--------------------------------------------------------------------------------

(w) “Guaranty Agreement” means that certain Guaranty of even date herewith
executed by Guarantor for the benefit of Lender, together with all amendments
and supplements thereto.

(x) “Impositions” and “Imposition Deposits” have the meanings given to those
terms in Section 4.

(y) “Improvements” means all buildings, structures and improvements of every
nature whatsoever now or hereafter situated on the Land, including but not
limited to, all gas and electric fixtures, radiators, heaters, engines and
machinery, boilers, ranges, elevators and motors, plumbing and heating fixtures,
carpeting and other floor coverings, water heaters, awnings and storm sashes,
and cleaning apparatuses which are or shall be attached to the Land or said
buildings, structures or improvements.

(z) “Indebtedness” means the aggregate of the principal of and interest on the
Note due and owing from time to time and all expenses, charges and other amounts
due and owing from time to time under the Note, the Loan Agreement, this
Security Instrument or any other Loan Document, including, without limitation,
prepayment premiums, late charges, default interest and advances to protect the
security of this Security Instrument under Section 7, if any.

(aa) “Instruments” has the meaning given such term in the UCC, and includes,
without limitation, all instruments, Chattel Paper, documents or other writings
obtained by Borrower from or in connection with the operation of the Mortgaged
Property or the construction and operation of the Facility (including without
limitation, all ledger sheets, computer records and printouts, data bases,
programs, books of account, software, trademarks or trade names, utility
contracts, maintenance and service contracts and files of Borrower relating
thereto).

(bb) “Inventory” means all inventories of food, beverages and other comestibles
owned and held by Borrower for sale or use at or from the Mortgaged Property or
the Facility, and soap, paper supplies, medical supplies, drugs and all other
such goods, wares and merchandise held by Borrower (including, without
limitation, embedded software) for sale to or for consumption by residents,
guests or patients of the Land or the Facility and all such other goods returned
to or repossessed by Borrower.

(cc) “Investment Property” has the meaning given such term in the UCC, and
includes, without limitation, a security, whether certificated or
uncertificated, security entitlement, securities account, commodity contract, or
commodity account, and all proceeds (cash proceeds and noncash proceeds) of, and
Supporting Obligations with respect to, the foregoing.

(dd) “Land” means the land described in Exhibit “A” attached hereto and
incorporated herein.

(ee) “Leases” means all present and future leases, subleases, licenses,
concessions or grants or other possessory interests now or hereafter in force,
whether oral or written, covering or affecting the Mortgaged Property and/or the
Facility, or any portion of the Mortgaged Property and/or the Facility and all
modifications, extensions or renewals thereof.

 

Deed to Secure Debt and Security Agreement - Page 6

Synovus/CHT Acworth GA Owner, LLC

22996-41



--------------------------------------------------------------------------------

(ff) “Lender” means the entity identified as “Lender” in the first paragraph of
this Security Instrument, or any subsequent holder of the Note.

(gg) “Lessee” means CHT Acworth GA Tenant Corp., a Delaware corporation.

(hh) “Lessee Security Documents” means, collectively, (i) that certain Lessee
Security Agreement and Lease Subordination of even date herewith by and between
Lessee and Lender; (ii) that certain Lessee Assignment of Licenses, Permits and
Contracts of even date herewith from Lessee in favor of Lender; (iii) that
certain Collateral Assignment of Management Agreement of even date herewith from
Lessee in favor of Lender; and (iv) that certain Lessee Environmental Indemnity
Agreement of even date herewith from Lessee in favor of Lender.

(ii) “Lien” means any voluntary or involuntary mortgage, security deed, deed of
trust, lien, pledge, assignment, security interest, title retention agreement,
financing lease, levy, execution, seizure, judgment, attachment, garnishment,
charge, lien or other encumbrance of any kind, including those contemplated by
or permitted in this Security Instrument, the Loan Agreement and the other Loan
Documents.

(jj) “Loan” has the meaning given to that term in the Recitals.

(kk) “Loan Agreement” means that certain Loan Agreement of even date herewith by
and between Borrower and Lender, together with all amendments and supplements
thereto.

(ll) “Loan Documents” means, collectively, the Note, the Loan Agreement, this
Security Instrument, the Assignment of Leases and Rents, the Borrower Assignment
of Licenses, the Lessee Security Documents, the Subordination of Development
Agreement, the Subordination of Management Agreement, the Guaranty, and the Debt
Service Reserve Fund Agreement, together with any and all other documents
executed by Borrower, Guarantor or others, evidencing, securing or otherwise
relating to the Loan.

(mm) “Managed Care Plans” means any health maintenance organization, preferred
provider organization, individual practice association, competitive medical
plan, or similar arrangement, entity, organization, or Person.

(nn) “Manager” means Trinity Lifestyles Management, LLC, a Georgia limited
liability company.

(oo) “Medicaid” means that certain program of medical assistance, funded jointly
by the federal government and the States, for impoverished individuals who are
aged, blind and/or disabled, and/or members of families with dependent children,
which program is more fully described in Title XIX of the Social Security Act
(42 U.S.C. §§ 1396 et seq.) and the regulations promulgated thereunder.

 

Deed to Secure Debt and Security Agreement - Page 7

Synovus/CHT Acworth GA Owner, LLC

22996-41



--------------------------------------------------------------------------------

(pp) “Medicare” means that certain federal program providing health insurance
for eligible elderly and other individuals, under which physicians, hospitals,
skilled nursing homes, home health care, and other providers are reimbursed for
certain covered services they provide to the beneficiaries of such program,
which program is more fully described in Title XVIII of the Social Security Act
(42 U.S.C. §§ 1395 et seq.) and the regulations promulgated thereunder.

(qq) “Money” means all monies, cash, rights to Deposit Accounts, or other items
of legal tender obtained from or for use in connection with the operation of the
Facility.

(rr) “Mortgaged Property” means all of Borrower’s present and future right,
title and interest in and to all of the following, provided that if any of the
following capitalized terms are defined in the UCC, each such term shall have
the meaning given such term in the UCC and shall include, without limitation,
the additional items set forth in this Security Instrument with respect to such
term:

(i) the Land;

(ii) all Appurtenant Rights;

(iii) all Equipment;

(iv) all Improvements;

(v) all Fixtures;

(vi) all Accounts;

(vii) all Deposit Accounts;

(viii) all Contracts;

(ix) all General Intangibles;

(x) all Permits (to the extent assignable);

(xi) all Money;

(xii) all Instruments;

(xiii) all Inventory;

(xiv) all Reimbursement Contracts;

(xv) all Rents;

(xvi) all Personalty;

(xvii) all Leases;

 

Deed to Secure Debt and Security Agreement - Page 8

Synovus/CHT Acworth GA Owner, LLC

22996-41



--------------------------------------------------------------------------------

(xviii) all Chattel Paper;

(xix) all Supporting Obligations;

(xx) all Investment Property;

(xxi) all Proceeds;

(xxii) all contracts, options and other agreements for the sale of the Land, the
Improvements, the Fixtures, the Personalty or any other part of the Mortgaged
Property entered into by Borrower now or in the future, including cash or
securities deposited to secure performance by parties of their obligations;

(xxiii) all Imposition Deposits;

(xxiv) all refunds or rebates of Impositions by any municipal, state or federal
authority or insurance company (other than refunds applicable to periods before
the real property tax year in which this Security Instrument is dated);

(xxv) all names under or by which any of the above Mortgaged Property may be
operated or known, and all trademarks, trade names, and goodwill relating to any
of the Mortgaged Property; and

(xxvi) all renewals, replacements and Proceeds of any of the foregoing and any
substitutions therefor.

(ss) “Note” has the meaning given to that term in the Recitals.

(tt) “Notice” has the meaning given to that term in Section 24.

(uu) “O&M Programs” has the meaning given to such term in the Loan Agreement.

(vv) “Operating Lease” means that certain Lease Agreement dated as of the date
hereof between the Borrower and the Lessee.

(ww) “Opinion of Counsel” means an opinion or opinions in writing signed by
independent legal counsel to Borrower, designated by Borrower, and reasonably
satisfactory to Lender.

(xx) “Parent” means, with respect to a corporation, any other corporation owning
or controlling, directly or indirectly, fifty percent (50%) or more of the
voting stock of the corporation.

(yy) “Permits” means all licenses, permits and certificates used or necessary in
connection with the construction, ownership, operation, use or occupancy of the
Mortgaged Property and/or the Facility, including, without limitation, building
permits, land disturbance permits, business licenses, state health department
licenses, food service licenses, licenses to

 

Deed to Secure Debt and Security Agreement - Page 9

Synovus/CHT Acworth GA Owner, LLC

22996-41



--------------------------------------------------------------------------------

conduct business, certificates of need and all such other permits, licenses and
rights, obtained from any governmental, quasi-governmental or private person or
entity whatsoever concerning ownership, operation, use or occupancy.

(zz) “Permitted Encumbrances” has the meaning given to that term in the Loan
Agreement.

(aaa) “Permitted Transfer” has the meaning given to that term in the Loan
Agreement.

(bbb) “Person” means any natural person, firm, trust, corporation, partnership,
limited liability company and any other form of legal entity.

(ccc) “Personalty” means all Equipment, Inventory, General Intangibles which are
used now or in the future in connection with the ownership, management or
operation of the Land or the Improvements or are located on the Land or in the
Improvements, including furniture, furnishings, machinery, building materials,
appliances, goods, supplies, tools, books, records (whether in written or
electronic form), computer equipment (hardware and software) and other tangible
personal property (other than Fixtures) which are used now or in the future in
connection with the ownership, management or operation of the Land or the
Improvements or are located on the Land or in the Improvements, and any
operating agreements relating to the Land or the Improvements, and any surveys,
plans and specifications and contracts for architectural, engineering and
construction services relating to the Land or the Improvements and all other
intangible property and rights relating to the operation of, or used in
connection with, the Land or the Improvements, including all governmental
Permits relating to any activities on the Land.

(ddd) “Prior Lien” has the meaning given to that term in Section 26.

(eee) “Proceeds” means all awards, payments, earnings, royalties, issues,
profits, liquidated claims and proceeds (including proceeds of insurance and
condemnation and any conveyance in lieu thereof), whether cash or noncash,
moveable or immoveable, tangible or intangible, from the sale, conversion
(whether voluntary or involuntary), exchange, transfer, collection, loss,
damage, condemnation, disposition, substitution or replacement of any of the
Mortgaged Property.

(fff) “Property Jurisdiction” means the jurisdiction in which the Mortgaged
Property is located.

(ggg) “Qualified Leases” has the meaning given to that term in the Assignment of
Leases and Rents.

(hhh) “Reimbursement Contracts” means, to the extent now or hereafter
applicable, all third-party reimbursement contracts for the Facility which are
now or hereafter in effect with respect to residents or patients qualifying for
coverage under the same, including Medicare and Medicaid, Managed Care Plans and
private insurance agreements, and any successor program or other similar
reimbursement program and/or private insurance agreements, now or hereafter
existing.

 

Deed to Secure Debt and Security Agreement - Page 10

Synovus/CHT Acworth GA Owner, LLC

22996-41



--------------------------------------------------------------------------------

(iii) “Rents” means all rent and other payments of whatever nature from time to
time payable pursuant to the Leases (including, without limitation, rights to
payment earned under leases for space in the Improvements for the operation of
ongoing retail businesses such as newsstands, barbershops, beauty shops,
physicians’ offices, pharmacies and specialty shops).

(jjj) “Single-Purpose Entity” has the meaning given to that term in the Loan
Agreement.

(kkk) “Stock” means all shares, options, warrants, general or limited
partnership interests, membership interests, participations or other equivalents
(regardless of how designated) in a corporation, limited liability company,
partnership or any equivalent entity, whether voting or nonvoting, including,
without limitation, common stock, preferred stock, or any other “equity
security” (as such term is defined in Rule 3a11-1 of the General Rules and
Regulations promulgated by the Securities and Exchange Commission under the
Securities Exchange Act of 1934, as amended).

(lll) “Subordination of Development Agreement” means that certain Assignment and
Subordination of Development Agreement of even date herewith by and among
Borrower, Development Manager, and Lender.

(mmm) “Subordination of Management Agreement” means that certain Subordination
of Management Agreement of even date herewith by and among Lessee, Manager, and
Lender.

(nnn) “Supporting Obligation” has the meaning given such term in the UCC, and
includes, without limitation, a letter-of-credit right, secondary obligation, or
obligation of a secondary obligor, or secondary obligation that supports the
payment or performance of an Account, Chattel Paper, a document, a General
Intangible, an Instrument, or Investment Property.

(ooo) “Taxes” means all taxes, assessments, vault rentals and other charges, if
any, general, special or otherwise, including all assessments for schools,
public betterments and general or local improvements, which are levied, assessed
or imposed by any public authority or quasi-public authority, and which, if not
paid, will become a lien, on the Land or the Improvements.

(ppp) “Transfer” shall mean the conveyance, assignment, sale, transfer,
mortgaging, collateral assignment, encumbrance, pledging, alienation,
hypothecation, granting of a security interest in, granting of options with
respect to, or other disposition of (directly or indirectly, voluntarily or
involuntarily, by operation of law or otherwise, and whether or not for
consideration or of record) all or any portion of any legal or beneficial
interest (i) in all or any portion of the Mortgaged Property; (ii) in the Stock
of any corporation which is Borrower, a member of Borrower (if Borrower is a
limited liability company), a partner of Borrower or, if applicable, a partner
of a general partner of Borrower; and (iii) in Borrower (or any trust of

 

Deed to Secure Debt and Security Agreement - Page 11

Synovus/CHT Acworth GA Owner, LLC

22996-41



--------------------------------------------------------------------------------

which Borrower is a trustee), or, if Borrower is a limited or general
partnership, limited liability company, joint venture, trust, nominee trust,
tenancy in common or other unincorporated form of business association or form
of ownership interest, in any Person having a direct or indirect legal or
beneficial ownership in Borrower, excluding any legal or beneficial interest in
any constituent limited partner or member of Borrower but including the interest
of such limited partner or member itself and further including any legal or
beneficial interest in any constituent general partner of Borrower, if
applicable, in any general partner of any constituent general partner of
Borrower, or, if Borrower is a limited liability company, in any constituent
corporate member of Borrower. The term “Transfer” shall also include, without
limitation, the following: an installment sales agreement wherein Borrower
agrees to sell the Mortgaged Property or any part thereof or any interest
therein for a price to be paid in installments; except pursuant to Qualified
Leases or the Operating Lease an agreement by Borrower leasing all or a
substantial part of the Mortgaged Property to one or more Persons pursuant to a
single transaction or related transactions, or a sale, assignment or other
transfer of, or the grant of a security interest in, Borrower’s right, title and
interest in and to any Leases or any Rent; any instrument subjecting the
Mortgaged Property to a condominium regime or transferring ownership to a
cooperative corporation or other form of multiple ownership or governance; the
dissolution or termination of Borrower, any general partner of Borrower, any
general partner of any general partner of Borrower, if applicable, or, if
Borrower is a limited liability company, any corporate member of Borrower; the
issuance of new Stock in any corporation which is Borrower, a member of Borrower
(if Borrower is a limited liability company), a partner of Borrower or, if
applicable, a partner of a general partner of Borrower; and the merger or
consolidation with any other Person of Borrower, any general partner of
Borrower, any general partner of any general partner of Borrower, if applicable,
or, if Borrower is a limited liability company, any corporate member of
Borrower.

(qqq) “UCC” has the meaning given to that term in Section 2.

(rrr) “UCC Collateral” has the meaning given to that term in Section 2.

2. Uniform Commercial Code Security Agreement. This Security Instrument is also
a security agreement under the Uniform Commercial Code as in effect from time to
time in the State of Georgia (the “UCC”) for any of the Mortgaged Property
which, under applicable law, may be subject to a security interest under the
UCC, whether acquired now or in the future, and all products and cash and
non-cash Proceeds thereof (collectively, “UCC Collateral”), and Borrower hereby
grants to Lender a security interest in the UCC Collateral. Borrower hereby
authorizes Lender to file financing statements, continuation statements and
financing statement amendments in such form as Lender may require to perfect or
continue the perfection of this security interest and Borrower agrees, if Lender
so requests, to execute and deliver to Lender such financing statements,
continuation statements and amendments. Borrower shall pay all filing costs and
all costs and expenses of any record searches for financing statements that
Lender may require. Without the prior written consent of Lender, Borrower shall
not create or permit to exist any other lien or security interest in any of the
UCC Collateral. If an Event of Default has occurred and is continuing, Lender
shall have the remedies of a secured party under the UCC, in addition to all
remedies provided by this Security Instrument or existing under applicable law.
In exercising any remedies, Lender may exercise its remedies against the UCC

 

Deed to Secure Debt and Security Agreement - Page 12

Synovus/CHT Acworth GA Owner, LLC

22996-41



--------------------------------------------------------------------------------

Collateral separately or together and in any order, without in any way affecting
the availability of Lender’s other remedies hereunder and/or under applicable
law. The terms “sign,” “signed” and signatures” shall have their ordinary
meanings except that, to limited extent Lender in an authenticated record
expressly agrees otherwise from time to time in the exercise of its sole and
absolute discretion, the terms may also include other methods used to
authenticate. Without implying any limitation on the foregoing, with respect to
the UCC Collateral that may be perfected by control, Borrower shall take such
steps as Lender may require in order that Lender may have such control. To the
extent that the proceeds of any of the Accounts are expected to become subject
to the control of, or in the possession of, a party other than Borrower or
Lender, Borrower shall cause all such parties to execute and deliver on the date
of this Security Instrument and from time to time hereafter security documents,
financing statements or other documents as requested by Lender and as may be
necessary to evidence and/or perfect the security interest of Lender in those
proceeds. Borrower agrees that a copy of a fully executed security agreement
and/or financing statement shall be sufficient to satisfy for all purposes the
requirements of a financing statement as set forth in Article 9 of the UCC.
Borrower hereby irrevocably appoints Lender as Borrower’s attorney-in-fact, with
power of substitution, in the name of Lender or in the name of Borrower or
otherwise, for the use and benefit of Lender, but at the cost and expense of
Borrower and without notice to Borrower, to execute and deliver any and all of
the instruments and other documents and take any action which Lender may require
pursuant the foregoing provisions of this Section. Further, to the extent
permitted by applicable laws, Lender may file, without Borrower’s signature, one
or more financing statements or other notices disclosing Lender’s liens and
other security interests. All financing statements and notices may describe
Lender’s collateral as all assets or all personal property of Borrower. Borrower
hereby ratifies and confirms the validity of any and all financing statements
filed by Lender prior to the date of this Security Instrument.

3. Leases. Borrower shall not, without the prior written consent and approval of
Lender, enter into any Lease (except for the Operating Lease or Qualified
Leases), or enter into or permit any management agreement of or affecting any
part of the Mortgaged Property, other than the Management Agreement between
Lessee and Manager as is more particularly described in the Loan Agreement.

4. Deposits for Taxes, Insurance and Other Charges.

(a) If requested by Lender but only if an Event of Default exists, Borrower
shall deposit with Lender on the day monthly installments of principal and/or
interest, or both, are due under the Note (or on another day designated in
writing by Lender), until the Indebtedness is paid in full, an additional amount
sufficient to accumulate with Lender the entire sum required to pay, when due
(i) to the extent applicable, the yearly water and sewer charges which may be
levied on all or any part of the Mortgaged Property, (ii) the premiums for fire
and other hazard insurance, business interruption insurance and such other
insurance as Lender may require under the Loan Agreement, (iii) the yearly
Taxes, and (iv) amounts for other charges and expenses which Lender at any time
reasonably deems necessary to protect the Mortgaged Property, to prevent the
imposition of liens on the Mortgaged Property, or otherwise to protect Lender’s
interests, all as reasonably estimated from time to time by Lender, plus
one-sixth of such estimate. The amounts deposited under the preceding sentence
are collectively referred to

 

Deed to Secure Debt and Security Agreement - Page 13

Synovus/CHT Acworth GA Owner, LLC

22996-41



--------------------------------------------------------------------------------

in this Security Instrument as the “Imposition Deposits.” The obligations of
Borrower for which the Imposition Deposits are required are collectively
referred to in this Security Instrument as “Impositions.” The amount of the
Imposition Deposits shall be sufficient to enable Lender to pay each Imposition
before the last date upon which such payment may be made without any penalty or
interest charge being added plus one-sixth of such estimate. Lender shall
maintain records indicating how much of the monthly Imposition Deposits and how
much of the aggregate Imposition Deposits held by Lender are held for the
purpose of paying property taxes, insurance premiums and each other obligation
of Borrower for which Imposition Deposits are required. Any waiver by Lender of
the requirement that Borrower remit Imposition Deposits to Lender may be revoked
by Lender, in Lender’s discretion, at any time upon notice to Borrower.

(b) Imposition Deposits shall be held in an institution (which may be Lender, if
Lender is such an institution) whose deposits or accounts are insured or
guaranteed by a federal agency. Lender shall not be obligated to open additional
accounts or deposit Imposition Deposits in additional institutions when the
amount of the Imposition Deposits exceeds the maximum amount of the federal
deposit insurance or guaranty. Lender shall apply the Imposition Deposits to pay
Impositions so long as no Event of Default has occurred and is continuing.
Unless applicable law requires, Lender shall not be required to pay Borrower any
interest, earnings or profits on the Imposition Deposits. Borrower hereby
pledges and grants to Lender a security interest in the Imposition Deposits as
additional security for all of Borrower’s obligations under this Security
Instrument and the other Loan Documents. Any amounts deposited with Lender under
this Section shall not be trust funds, nor shall they operate to reduce the
Indebtedness, unless applied by Lender for that purpose under subsection (e).

(c) Following the occurrence of an Event of Default and during the continuance
thereof, Borrower shall direct the applicable Governmental Authority to deliver
the invoices and bills for all Impositions to Lender. If Lender receives a bill
or invoice for an Imposition, Lender shall pay the Imposition from the
Imposition Deposits held by Lender. Lender shall have no obligation to pay any
Imposition to the extent it exceeds Imposition Deposits then held by Lender.
Lender may pay an Imposition according to any bill, statement or estimate from
the appropriate public office or insurance company without inquiring into the
accuracy of the bill, statement or estimate or into the validity of the
Imposition.

(d) If at any time the amount of the Imposition Deposits held by Lender for
payment of a specific Imposition exceeds the amount reasonably deemed necessary
by Lender plus one-sixth of such estimate, the excess shall be credited against
future installments of Imposition Deposits. If at any time the amount of the
Imposition Deposits held by Lender for payment of a specific Imposition is less
than the amount reasonably estimated by Lender to be necessary plus one-sixth of
such estimate, Borrower shall pay to Lender the amount of the deficiency within
fifteen (15) days after notice from Lender.

(e) If an Event of Default has occurred and is continuing, Lender may apply any
Imposition Deposits, in any amounts and in any order as Lender determines, in
Lender’s discretion, to pay any Impositions or as a credit against the
Indebtedness. Upon payment in full of the Indebtedness or upon a waiver by
Lender of an Event of Default or acceptance by Lender of a cure of an Event of
Default, Lender shall refund to Borrower any Imposition Deposits held by Lender.

 

Deed to Secure Debt and Security Agreement - Page 14

Synovus/CHT Acworth GA Owner, LLC

22996-41



--------------------------------------------------------------------------------

5. Application of Payments. If at any time Lender receives, from Borrower or
otherwise, any amount applicable to the Indebtedness which is less than all
amounts due and payable at such time, then Lender may apply that payment to
amounts then due and payable in the manner set forth in the Note. Neither
Lender’s acceptance of an amount which is less than all amounts then due and
payable nor Lender’s application of such payment in the manner authorized in the
immediately preceding sentence shall constitute or be deemed to constitute
either a waiver of the unpaid amounts or an accord and satisfaction.
Notwithstanding the application of any such amount to the Indebtedness,
Borrower’s obligations under this Security Instrument and the Note shall remain
unchanged.

6. Use of Property. Unless required by applicable law, Borrower shall not
(a) except for any change in use approved by Lender, allow changes in the use
for which all or any part of the Mortgaged Property is being used at the time
this Security Instrument was executed, (b) convert any part of the Facility to
commercial use other than one permitting as an assisted living facility and
related uses, or (c) initiate or acquiesce in a change in the zoning
classification of the Land and/or the Facility.

7. Protection of Lender’s Security.

(a) If Borrower fails to perform any of its obligations under this Security
Instrument or any other Loan Document following the expiration of any applicable
cure or grace period, or if any action or proceeding is commenced which purports
to affect the Mortgaged Property, Lender’s security or Lender’s rights under
this Security Instrument, including eminent domain, insolvency, code
enforcement, civil or criminal forfeiture, enforcement of Hazardous Materials
Laws, fraudulent conveyance or reorganizations or proceedings involving a
bankrupt or decedent, then Lender at Lender’s option and upon notice to Borrower
may make such appearances, disburse such sums and take such actions as Lender
reasonably deems necessary to perform such obligations of Borrower and to
protect Lender’s interest, including (i) disbursement of fees and out of pocket
expenses of attorneys, accountants, inspectors and consultants, (ii) entry upon
the Mortgaged Property to make repairs or secure the Mortgaged Property,
(iii) procurement of the insurance coverages required under the Loan Agreement,
and (iv) payment of amounts which Borrower has failed to pay under Section 9.

(b) Any amounts disbursed by Lender under this Section, or under any other
provision of this Security Instrument, or under any of the other Loan Documents,
that treats such disbursement as being made under this Section, shall be added
to, and become part of the Indebtedness, shall be immediately due and payable
and shall bear interest from the date of disbursement until paid at the Default
Rate.

(c) Nothing in this Section shall require Lender to incur any expense or take
any action.

8. Inspection. Lender, its agents, representatives, and designees may make or
cause to be made entries upon and inspections of the Mortgaged Property
(including environmental inspections and tests) during normal business hours, or
at any other reasonable time, upon reasonable advance notice to Borrower (which
may be oral) except in an emergency or during the continuance of an Event of
Default.

 

Deed to Secure Debt and Security Agreement - Page 15

Synovus/CHT Acworth GA Owner, LLC

22996-41



--------------------------------------------------------------------------------

9. Taxes; Operating Expenses.

(a) Subject to the provisions of Section 9(c) and Section 9(d), Borrower shall
pay, or cause to be paid, all Taxes when due and before the addition of any
interest, fine, penalty or cost for nonpayment.

(b) Subject to the provisions of Section 9(c), Borrower shall pay or cause to be
paid the expenses of operating, managing, maintaining and repairing the
Mortgaged Property (including insurance premiums, utilities, repairs and
replacements) before the last date upon which each such payment may be made
without any penalty or interest charge being added or lien imposed.

(c) As long as no Event of Default has occurred and is continuing, Borrower
shall not be obligated to pay Taxes, insurance premiums or any other individual
Imposition to the extent that Imposition Deposits are held by Lender for the
purpose of paying that specific Imposition. If an Event of Default exists,
Lender may exercise any rights Lender may have with respect to Imposition
Deposits without regard to whether Impositions are then due and payable.

(d) Borrower, at its own expense, may contest by appropriate legal proceedings,
conducted diligently and in good faith, the amount or validity of any Imposition
other than insurance premiums, if (i) Borrower notifies Lender of the
commencement or expected commencement of such proceedings, (ii) the Mortgaged
Property is not in danger of being sold or forfeited, as determined by Lender,
(iii) if requested by Lender, Borrower deposits with Lender cash reserves or
other collateral sufficient to pay the contested Imposition, (iv) Borrower
furnishes whatever security is required in the proceedings or is reasonably
requested by Lender, which may include the delivery to Lender of the reserves
established by Borrower to pay the contested Imposition, as additional security,
and (v) such contest operates to suspend enforcement of such Imposition.

(e) Borrower shall promptly deliver to Lender a copy of all notices of, and
invoices for, Impositions, and if Borrower pays any Imposition directly,
Borrower shall promptly furnish to Lender receipts evidencing such payments.

(f) In the event of the passage of any law subsequent to the date of this
Security Instrument in any manner changing or modifying the laws now in force
governing the taxation of deeds of trust or mortgages or debts secured by deeds
of trust or mortgages or the manner of collecting any such taxes so as to
adversely affect Lender (including, without limitation, a requirement that
internal revenue stamps be affixed to this Security Instrument or any of the
other Loan Documents), Borrower will promptly pay any such tax. If Borrower
fails to make such prompt payment, or if any law prohibits Borrower from making
such payment or would penalize Lender if Borrower makes such payment, then the
entire unpaid balance of the Indebtedness shall, without notice, immediately
become due and payable at the sole option of Lender. In no event, however, shall
any income taxes of Lender or franchise taxes of Lender measured by income, or
taxes in lieu of such income taxes or franchise taxes, be required to be paid by
Borrower.

 

Deed to Secure Debt and Security Agreement - Page 16

Synovus/CHT Acworth GA Owner, LLC

22996-41



--------------------------------------------------------------------------------

10. Liens; Encumbrances. Borrower acknowledges that the existence of any Lien on
the Mortgaged Property, other than Permitted Encumbrances, whether voluntary,
involuntary or by operation of law, which is not removed, discharged, or
satisfied within thirty (30) days following the filing or recording of such
lien, is a “Transfer” which constitutes an Event of Default as provided under
Section 14, and will subject Borrower to personal liability under the Note.

11. Preservation, Management and Maintenance of Mortgaged Property. Borrower
(a) shall not commit waste or permit impairment or deterioration of the
Mortgaged Property, (b) shall not abandon the Facility, (c) shall restore or
repair promptly, in a good and workmanlike manner, any damaged part of the
Mortgaged Property to the equivalent of its original condition, or such other
condition as Lender may approve in writing, whether or not insurance proceeds or
condemnation awards are available to cover any costs of such restoration or
repair, except to the extent Lender applies such insurance proceeds or
condemnation awards to reduce the Indebtedness, (d) shall keep the Mortgaged
Property in good repair, including the replacement of Personalty and Fixtures
with items of equal or better function and quality, (e) shall provide for
professional management of the Mortgaged Property by a manager satisfactory to
Lender, in its sole discretion, under a contract approved by Lender in writing,
and (f) shall give notice to Lender of and, unless otherwise directed in writing
by Lender, shall appear in and defend any action or proceeding purporting to
affect the Mortgaged Property, Lender’s security or Lender’s rights under this
Security Instrument. Borrower shall not (and shall not permit any other person
to) remove, demolish or alter the Mortgaged Property or any part of the
Mortgaged Property except in connection with the replacement of tangible
Personalty.

12. Condemnation.

(a) Borrower shall promptly notify Lender of any action or proceeding relating
to any condemnation or other taking, or conveyance in lieu thereof, of all or
any part of the Mortgaged Property, whether direct or indirect (a
“Condemnation”). Borrower shall appear in and prosecute or defend any proceeding
relating to any Condemnation unless otherwise directed by Lender in writing.
Borrower authorizes and appoints Lender as attorney-in-fact for Borrower to
commence, appear in and prosecute, in Lender’s or Borrower’s name, any action or
proceeding relating to any Condemnation and to settle or compromise any claim in
connection with any Condemnation. This power of attorney is coupled with an
interest and therefore is irrevocable. However, nothing contained in this
Section shall require Lender to incur any expense or take any action. Borrower
hereby transfers and assigns to Lender all right, title and interest of Borrower
in and to any award or payment with respect to (i) any Condemnation, or any
conveyance in lieu of Condemnation, and (ii) any damage to the Mortgaged
Property caused by governmental action that does not result in a Condemnation.

(b) Subject to the provisions of the Loan Agreement, Lender, in its sole
discretion, may apply such awards or proceeds, after the deduction of Lender’s
expenses incurred in the collection of such amounts, at Lender’s option, to the
restoration or repair of the Mortgaged Property or to the payment of the
Indebtedness, with the balance, if any, to Borrower. Unless Lender otherwise
agrees in writing, any application of any awards or proceeds to the Indebtedness
shall not extend or postpone the due date of any monthly installments referred
to in the Note or this Security Instrument, or change the amount of such
installments. Borrower agrees to execute such further evidence of assignment of
any awards or proceeds as Lender may require.

 

Deed to Secure Debt and Security Agreement - Page 17

Synovus/CHT Acworth GA Owner, LLC

22996-41



--------------------------------------------------------------------------------

13. Transfers of the Mortgaged Property or Beneficial Interests in Borrower.
Other than Permitted Transfers, no Transfer of any part of the Mortgaged
Property or any beneficial interest of Borrower shall be permitted without
Lender’s prior written consent which may be withheld in Lender’s sole and
absolute discretion.

14. Events of Default. The occurrence of any one or more of the following shall
constitute an Event of Default under this Security Instrument:

(a) any failure by Borrower to pay or deposit within ten (10) days following
written demand, any amount required by this Security Instrument;

(b) any failure by Borrower to perform any of its obligations under this
Security Instrument (other than those specified in the preceding subsections of
this Section), as and when required, which continues for a period of thirty
(30) days after notice of such failure by Lender to Borrower; provided, however,
that if such default cannot be cured within such thirty (30) day period, then
such cure period shall be extended for an additional sixty (60) days as long as
Borrower is diligently and in good faith prosecuting such cure to completion.
However, no such notice or grace period shall apply in the case of any such
failure which could, in Lender’s judgment, absent immediate exercise by Lender
of a right or remedy under this Security Instrument, result in harm to Lender,
impairment of the Note or this Security Instrument or any other security given
under any other Loan Document;

(c) a failure of Borrower to comply with the provisions of Section 13;

(d) the commencement of a forfeiture action or proceeding, whether civil or
criminal, which, in Lender’s reasonable judgment, could result in a forfeiture
of the Mortgaged Property or otherwise materially impair the lien created by
this Security Instrument or Lender’s interest in the Mortgaged Property, which
action or proceeding is not dismissed within sixty (60) days of filing;

(e) any “Event of Default” by Borrower, Lessee, or Guarantor under any Loan
Document other than this Security Instrument, as defined in the applicable Loan
Document;

(f) any exercise by the holder of any debt instrument secured by a mortgage,
deed of trust or deed to secure debt on the Mortgaged Property of a right to
declare all amounts due under that debt instrument immediately due and payable;

(g) the Mortgaged Property becomes part of a bankrupt debtor’s estate pursuant
to any chapter of the Federal Bankruptcy Code or the Mortgaged Property
otherwise becomes subject to any reorganization, receivership (other than a
receivership proceeding instituted by Lender) or insolvency proceeding or any
similar proceeding pursuant to any federal, state or foreign law affecting
debtor and creditor rights; or

 

Deed to Secure Debt and Security Agreement - Page 18

Synovus/CHT Acworth GA Owner, LLC

22996-41



--------------------------------------------------------------------------------

(h) if any representation or warranty made by Borrower in that certain Loan
Closing Certification executed in connection with the Loan is not true and
correct in any material respect.

15. Remedies.

(a) Acceleration of Maturity. If an Event of Default shall have occurred, then
the entire Indebtedness shall, at the option of Lender, immediately become due
and payable without notice or demand, time being of the essence of this Security
Instrument, and no omission on the part of Lender to exercise such option when
entitled to do so shall be construed as a waiver of such right.

(b) Uniform Commercial Code. Lender shall have all of the rights and remedies of
a secured party under the UCC. Upon demand by Lender, Borrower shall assemble
the UCC Collateral and make it available to Lender, at a place designated by
Lender. Lender or its agents may without notice from time to time enter upon
Borrower’s premises to take possession of the UCC Collateral, to remove it, to
render it unusable, to process it or otherwise prepare it for sale, or to sell
or otherwise dispose of it. Any written notice of the sale, disposition or other
intended action by Lender with respect to the UCC Collateral which is sent by
regular mail, postage prepaid, to Borrower at the address of Borrower which may
from time to time be shown on Lender’s records, at least ten (10) days prior to
such sale, disposition or other action, shall constitute commercially reasonable
notice to Borrower. Lender may alternatively or additionally give such notice in
any other commercially reasonable manner. Nothing in this Security Instrument
shall require Lender to give any notice not required by applicable laws. If any
consent, approval, or authorization of any state, municipal or other
governmental department, agency or authority or of any person, or any person,
corporation, partnership or other entity having any interest therein, should be
necessary to effectuate any sale or other disposition of the UCC Collateral,
Borrower agrees to execute all such applications and other instruments, and to
take all other action, as may be required in connection with securing any such
consent, approval or authorization. If and to the extent any UCC Collateral
consists of securities, Borrower recognizes that Lender may be unable to effect
a public sale of all or a part of the UCC Collateral consisting of securities by
reason of certain prohibitions contained in the Securities Act of 1933, as
amended, and other applicable federal and state laws. Lender may, therefore, in
its discretion, take such steps as it may deem appropriate to comply with such
laws and may, for example, at any sale of the UCC Collateral consisting of
securities restrict the prospective bidders or purchasers as to their number,
nature of business and investment intention, including, without limitation, a
requirement that the Persons making such purchases represent and agree to the
satisfaction of Lender that they are purchasing such securities for their
account, for investment, and not with a view to the distribution or resale of
any thereof. Borrower covenants and agrees to do or cause to be done promptly
all such acts and things as Lender may request from time to time and as may be
necessary to offer and/or sell the securities or any part thereof in a manner
which is valid and binding and in conformance with all applicable laws. Upon any
such sale or disposition, Lender shall have the right to deliver, assign and
transfer to the purchaser thereof the UCC Collateral consisting of securities so
sold.

 

Deed to Secure Debt and Security Agreement - Page 19

Synovus/CHT Acworth GA Owner, LLC

22996-41



--------------------------------------------------------------------------------

(c) Right to Enter and Take Possession.

(i) If an Event of Default shall have occurred and is continuing, Borrower, upon
demand of Lender, shall forthwith surrender to Lender the actual possession of
the Mortgaged Property and, if and to the extent permitted by law, Lender
itself, or by such officers or agents as it may appoint, may enter and take
possession of all or any part of the Mortgaged Property without the appointment
of a receiver or an application therefor, and may exclude Borrower and its
agents and employees wholly therefrom, and take possession of the books, papers
and accounts of Borrower relating thereto;

(ii) If Borrower shall for any reason fail to surrender or deliver the Mortgaged
Property or any part thereof after such demand by Lender, Lender may obtain a
judgment or decree conferring upon Lender the right to immediate possession or
requiring Borrower to deliver immediate possession of the Mortgaged Property to
Lender. Borrower will pay to Lender, upon demand, all expenses of obtaining such
judgment or decree, including costs and expense actually incurred by Lender, its
attorneys and agents, and all such expenses and costs shall, until paid, become
part of the Indebtedness and shall be secured by this Security Instrument;

(iii) Upon every such entering or taking of possession, Lender may hold, store,
use, operate, manage and control the Mortgaged Property and conduct the business
thereof, and, from time to time (A) make all necessary and proper maintenance,
repairs, renewals, replacements, additions, betterments and improvements thereto
and thereon and purchase or otherwise acquire additional Fixtures, Personalty
and Equipment; (B) insure or keep the Mortgaged Property insured; (C) manage and
operate the Mortgaged Property and exercise all of the rights and powers of
Borrower to the same extent as Borrower could in its own name; and/or (D) enter
into any and all agreements with respect to the exercise by others of any of the
powers herein granted to Lender, all as Lender from time to time may determine
to be in its best interest. Lender may collect and receive all the Rents,
including those past due as well as those accruing thereafter, and, after
deducting (1) all expenses of taking, holding, managing and operating the
Mortgaged Property (including compensation for the services of all persons
employed for such purposes); (2) the cost of all such maintenance, repairs,
renewals, replacements, additions, betterments, improvements, purchases and
acquisitions; (3) the cost of such insurance deemed necessary by Lender;
(4) such taxes, assessments and other similar charges as Lender may at its
option pay; (5) other proper charges upon the Mortgaged Property or any part
thereof; and (6) the actual reasonable fees, expenses and disbursements of the
attorneys and agents of Lender, Lender shall apply the remainder of the monies
and proceeds so received by Lender, first, to the payment of accrued interest;
second, to the payment of Imposition Deposits and to other sums required to be
paid hereunder; and third, to the payment of overdue installments of principal
and any other unpaid Indebtedness then due. Anything in this Section to the
contrary notwithstanding, Lender shall not incur any liability as a result of
any exercise by Lender of its rights under this Security Instrument, and Lender
shall be liable to account only for the Rents actually received by Lender;

(iv) Whenever all the Indebtedness shall have been paid and all Events of
Default shall have been cured, Lender shall surrender possession of the
Mortgaged Property to Borrower, its successors and/or assigns. The same right of
taking possession, however, shall exist if any subsequent Event of Default shall
occur and be continuing.

 

Deed to Secure Debt and Security Agreement - Page 20

Synovus/CHT Acworth GA Owner, LLC

22996-41



--------------------------------------------------------------------------------

(d) Performance by Lender. Upon the occurrence of an Event of Default, Lender
may, at its sole option, pay, perform or observe the same, and all payments made
or costs or expenses incurred by Lender in connection therewith, with interest
thereon at the Default Rate (as defined in the Note) or at the maximum rate from
time to time allowed by applicable law, whichever is less, shall be secured
hereby and shall be, without demand, immediately repaid by Borrower to Lender.
Notwithstanding anything to the contrary herein, Lender shall have no
obligation, explicit or implied to pay, perform, or observe any term, covenant,
or condition.

(e) Receiver. If any Event of Default shall exist, Lender, upon application to a
court of competent jurisdiction, shall be entitled as a matter of strict right,
without notice and without regard to the sufficiency or value of any security
for the Indebtedness or the solvency of any party bound for its payment, to the
appointment of a receiver to take possession of and to operate the Mortgaged
Property and the Facility and to collect and apply the Rents. The receiver shall
have all the rights and powers permitted under the laws of the Property
Jurisdiction. Borrower will pay unto Lender upon demand all expenses, including
receiver’s fees, actual attorney’s fees, costs and agent’s compensation,
incurred pursuant to the provisions of this Section, and upon any Borrower’s
failure to pay the same, any such amounts shall be added to the Indebtedness and
shall be secured by this Security Instrument.

(f) Lender’s Power of Enforcement. If an Event of Default shall exist, Lender
may, either with or without entry or taking possession as hereinabove provided
or otherwise, proceed by suit or suits at law in equity or any other appropriate
proceeding or remedy (i) to enforce payment of the Note or the performance of
any term thereof or any other right, (ii) to foreclose this Security Instrument
and to sell, as an entirety or in separate lots or parcels, the Mortgaged
Property, as provided by applicable Georgia law, and (iii) to pursue any other
remedy available to it, all as Lender shall deem most effectual for such
purposes. Lender shall take action either by such proceedings or by the exercise
of its powers with respect to entry or taking possession, as Lender may
determine.

(g) Power of Sale.

(i) If an Event of Default shall exist, Lender, at its option, may sell the
Mortgaged Property or any part of the Mortgaged Property at public sale or sales
before the door of the courthouse of the county in which the Land and
Improvements or any part of the Land and Improvements is situated, to the
highest bidder for cash, in order to pay the Indebtedness and all expenses of
the sale and of all proceedings in connection therewith, including reasonable
attorneys’ fees actually incurred, after advertising the time, place, and terms
of sale once a week for four (4) weeks immediately preceding such sale (but
without regard to the number of days) in a newspaper in which Sheriff’s sales
are advertised in said county. Lender may bid and purchase at such sale. With
respect to any personal property or fixtures included in the Mortgaged Property
or located on the Land and Improvements, Lender may, at its option, sell or
otherwise dispose of the same by public or private proceedings, separate from
the sale of the real property, in accordance with the provisions of the UCC, and
Lender may with respect to such

 

Deed to Secure Debt and Security Agreement - Page 21

Synovus/CHT Acworth GA Owner, LLC

22996-41



--------------------------------------------------------------------------------

personal property and fixtures exercise any other rights or remedies of a
secured party under the UCC. Lender’s conveyance may contain such recitals as to
the occurrence of an Event of Default under this Security Instrument, which
recitals shall be presumptive evidence that all preliminary acts prerequisite to
such sale and conveyance were duly complied with in all respects. Such recitals
shall be binding upon Borrower.

(ii) At any sale conducted pursuant to this Section, Lender may execute and
deliver to the purchaser a conveyance of the Mortgaged Property, or any part of
the Mortgaged Property, or any personal property or fixtures included in the
Mortgaged Property or located on the Land and Improvements, in fee simple, which
conveyance may contain recitals as to the occurrence of an Event of Default
hereunder, and to this end Borrower hereby constitutes and appoints Lender its
agent and attorney-in-fact, with full power of substitution, to make such sale
and conveyance and thereby to divest Borrower of all right, title, or equity in
and to the Mortgaged Property sold and to vest the same in the purchaser or
purchasers at such sale or sales, and all the reasonable acts and doings of said
agent and attorney-in-fact are hereby ratified and confirmed. Lender’s
conveyance may contain such recitals as to the occurrence of an Event of Default
under this Security Instrument, which recitals shall be presumptive evidence
that all preliminary acts prerequisite to such sale and conveyance were duly
complied with in all respects. Such recitals shall be binding upon Borrower. The
aforesaid power of sale and agency hereby granted are coupled with an interest
and are irrevocable by dissolution or otherwise, are granted as cumulative of
the other remedies provided by law for collection of the Indebtedness, and shall
not be exhausted by one exercise thereof but may be exercised until full payment
of the Indebtedness.

(iii) Upon any foreclosure sale or sale of all or any portion of the Mortgaged
Property under the power herein granted, Lender may bid for and purchase the
Mortgaged Property and shall be entitled to apply all or any part of the
Indebtedness as a credit to the purchase price.

(h) Application of Proceeds of Sale. In the event of a foreclosure or other sale
of all or any portion of the Mortgaged Property, the proceeds of said sale shall
be applied, first, to the expenses of such sale and of all proceedings in
connection therewith, including actual reasonable attorney’s fees and expenses
(and attorney’s fees and expenses shall become absolutely due and payable
whenever foreclosure is commenced); then to insurance premiums, liens,
assessments, Impositions and charges, including utility charges and any other
amounts advanced by Lender hereunder, and interest thereon; then to payment of
the Indebtedness in such order of priority as Lender shall determine, in its
sole discretion; and finally the remainder, if any, shall be paid to Borrower,
or to the person or entity lawfully entitled thereto.

(i) Borrower as Tenant Holding Over. In the event of any such foreclosure sale,
Borrower (if Borrower shall remain in possession) shall be deemed a tenant
holding over and shall forthwith deliver possession to the purchaser or
purchasers at such sale or be summarily dispossessed according to provisions of
law applicable thereto.

(j) Waiver of Appraisement, Valuation, Etc. Borrower agrees, to the full extent
permitted by law, that in case of an Event of Default on the part of Borrower
hereunder,

 

Deed to Secure Debt and Security Agreement - Page 22

Synovus/CHT Acworth GA Owner, LLC

22996-41



--------------------------------------------------------------------------------

neither Borrower nor anyone claiming through or under Borrower will assert,
claim or seek to take advantage of any appraisement, redemption, valuation,
stay, homestead, extension, exemption or laws now or hereafter in force, in
order to prevent or hinder the enforcement of foreclosure of this Security
Instrument, or the absolute sale of the Mortgaged Property, or the delivery of
possession thereof immediately after such sale to the purchaser at such sale.

(k) Discontinuance of Proceedings. In case Lender shall have proceeded to
enforce any right, power or remedy under this Security Instrument by
foreclosure, entry or otherwise, and such proceedings shall have been
discontinued or abandoned for any reason, or shall have been determined
adversely to Lender, then in every such case, Borrower and Lender shall be
restored to their former positions and rights hereunder, and all rights, powers
and remedies of Lender shall continue as if no such proceedings had occurred.

(l) Waiver.

(i) No delay or omission by Lender or by any holder of the Note to exercise any
right, power or remedy accruing upon any default shall exhaust or impair any
such right, power or remedy or shall be construed to be a waiver of any such
default, or acquiescence therein, and every right, power and remedy given by
this Security Instrument to Lender may be exercised from time to time and as
often as may be deemed expedient by Lender. No consent or waiver expressed or
implied by Lender to or of any breach or default by Borrower in the performance
of the obligations of Borrower hereunder shall be deemed or construed to be a
consent or waiver to or of any other breach or default in the performance of the
same or any other obligations of Borrower hereunder. Failure on the part of
Lender to complain of any act or failure to act or failure to declare an Event
of Default, irrespective of how long such failure continues, shall not
constitute a waiver by Lender of its rights hereunder or impair any rights,
powers or remedies of Lender hereunder.

(ii) No act or omission by Lender shall release, discharge, modify, change or
otherwise affect the original liability under the Note, this Security
Instrument, other Loan Documents or any other obligation of Borrower or any
subsequent purchaser of the Mortgaged Property or any part thereof, or any
maker, co-signer, endorser, surety or guarantor, nor preclude Lender from
exercising any right, power or privilege herein granted or intended to be
granted in any Event of Default then existing or of any subsequent default, nor
alter the lien of this Security Instrument, except as expressly provided in an
instrument or instruments executed by Lender. Without limiting the generality of
the foregoing, Lender may (A) grant forbearance or an extension of time for the
payment of all or any portion of the Indebtedness; (B) take other or additional
security for the payment of any of the Indebtedness; (C) waive or fail to
exercise any right granted herein, in the Note or in other Loan Documents;
(D) release any part of the Mortgaged Property from the security interest or
lien of this Security Instrument or otherwise change any of the terms,
covenants, conditions or agreements of the Note, this Security Instrument or
other Loan Documents; (E) consent to the filing of any map, plat or replat
affecting the Land; (F) consent to the granting of any easement or other right
affecting the Mortgaged Property; (G) make or consent to any agreement
subordinating the security title or lien hereof, or (H) take or omit to take any
action whatsoever with

 

Deed to Secure Debt and Security Agreement - Page 23

Synovus/CHT Acworth GA Owner, LLC

22996-41



--------------------------------------------------------------------------------

respect to the Note, this Security Instrument, the other Loan Documents, the
Mortgaged Property or any document or instrument evidencing, securing or in any
way related to the Security Instrument, all without releasing, discharging,
modifying, changing or affecting any such liability, or precluding Lender from
exercising any such right, power or privilege with respect to the lien of this
Security Instrument. In the event of the sale or transfer by operation of law or
otherwise of all or any part of the Mortgaged Property, Lender, without notice,
is hereby authorized and empowered to deal with any such vendee or transferee
with respect to the Mortgaged Property or the Indebtedness, or with reference to
any of the terms, covenants, conditions or agreements hereof, as fully and to
the same extent as it might deal with the original parties hereto and without in
any way releasing or discharging any liabilities, obligations or undertakings of
Borrower, any guarantor of the Indebtedness or others.

(iii) Borrower waives and relinquishes any and all rights it may have, whether
at law or equity, to require Lender to proceed to enforce or exercise any
rights, powers and remedies it may have under the Loan Documents in any
particular manner, in any particular order, or in any particular state or other
jurisdiction. Borrower expressly waives and relinquishes any and all rights and
remedies that Borrower may have or be able to assert by reason of the laws of
the state of jurisdiction pertaining to the rights and remedies of sureties.

Borrower makes these arrangements, waivers and relinquishments knowingly and as
a material inducement to Lender in making the Loan, after consulting with and
considering the advice of independent legal counsel selected by Borrower.

(m) Commercial Transaction; Other Waivers. The interest of Lender hereunder and
the obligations of Borrower for all Indebtedness arise from a “commercial
transaction” within the meaning of O.C.G.A. § 44-14-260(1). Accordingly,
pursuant to O.C.G.A. § 44-14-263, Borrower waives any and all rights which
Borrower may have to notice prior to seizure by Lender of any interest in any
personal property collateral of Borrower which constitutes part of the Mortgaged
Property, whether such seizure is by writ of possession or otherwise, and also
waives the requirement for any bond in connection with any writ of immediate
possession sought by Lender. Borrower also expressly waives, to the maximum
extent permitted by law, those provisions of O.C.G.A. Section 44-14-85 that may
operate to rescind the acceleration of the Indebtedness secured thereby and
reinstate such Indebtedness in accordance with its terms following the
withdrawal of any foreclosure proceedings by Lender. Borrower acknowledges and
agrees that such rescission and reinstatement shall occur only upon written
agreement of Lender.

(n) Suits to Protect the Mortgaged Property. Lender shall have power to
institute and maintain such suits and proceedings as it may deem expedient
(i) to prevent any impairment of the Mortgaged Property by any acts which may be
unlawful or constitute an Event of Default under this Security Instrument;
(ii) to preserve or protect its interest in the Mortgaged Property and in the
Rents arising therefrom; and (iii) to restrain the enforcement of or compliance
with any legislation or other governmental enactment, rule or order that may be
unconstitutional or otherwise invalid, if the enforcement of or compliance with
such enactment, rule or order would materially impair the security hereunder or
be prejudicial to the interest of Lender.

 

Deed to Secure Debt and Security Agreement - Page 24

Synovus/CHT Acworth GA Owner, LLC

22996-41



--------------------------------------------------------------------------------

(o) Proofs of Claim. In the case of any receivership, insolvency, bankruptcy,
reorganization, arrangement, adjustment, composition or other proceedings
affecting Borrower, its creditors or its properties, Lender, to the extent
permitted by law, shall be entitled to file such proofs of claim and other
documents as may be necessary or advisable in order to have the claims of Lender
allowed in such proceedings for the entire amount due and payable by Borrower
under this Security Instrument at the date of the institution of such
proceedings and for any additional amount which may become due and payable by
Borrower hereunder after such date.

(p) Actions Without Borrower’s Consent. Borrower agrees that Lender may do any
one or all of the following without notice to or the consent of Borrower and
without affecting Lender’s rights or remedies against Borrower: (i) accept
partial payment of, compromise, settle, renew, extend the time for payment or
performance of, or refuse to enforce any of Borrower’s Indebtedness to Lender
under or in connection with this Security Instrument or any of the other Loan
Documents; (ii) grant any indulgence or forbearance to Guarantor or any other
Person under or in connection with any or all of the Loan Documents;
(iii) release, waive, substitute or add any or all collateral securing payment
of any or all of the Indebtedness; (iv) release, substitute or add any one or
more endorsers or guarantors of any or all of the Indebtedness; and (v) exercise
any right or remedy with respect to the Indebtedness or any collateral securing
the Indebtedness, notwithstanding any effect on or impairment of Borrower’s
subrogation, reimbursement or other rights against Guarantor or any other Person
under or in connection with any or all of the Loan Documents.

16. Remedies Cumulative. Each right and remedy provided in this Security
Instrument is distinct from all other rights or remedies under this Security
Instrument or any other Loan Document or afforded by applicable law, and each
shall be cumulative and may be exercised concurrently, independently, or
successively, in any order.

17. Forbearance.

(a) Lender may agree with Borrower, from time to time, at Lender’s option and
without giving notice to, or obtaining the consent of, or having any effect upon
the obligations of any guarantor or other third party obligor, extend the time
for payment of all or any part of the Indebtedness, reduce the payments due
under this Security Instrument, the Note, or any other Loan Document, release
anyone liable for the payment of any amounts under this Security Instrument, the
Note, or any other Loan Document, accept a renewal of the Note, modify the terms
and time of payment of the Indebtedness, join in any extension or subordination
agreement, release any Mortgaged Property, take or release other or additional
security, modify the rate of interest or period of amortization of the Note or
change the amount of the monthly installments payable under the Note, or
otherwise modify this Security Instrument, the Note, or any other Loan Document.

(b) Any forbearance by Lender in exercising any right or remedy under the Note,
this Security Instrument, the Guaranty Agreement, or any other Loan Document or

 

Deed to Secure Debt and Security Agreement - Page 25

Synovus/CHT Acworth GA Owner, LLC

22996-41



--------------------------------------------------------------------------------

otherwise afforded by applicable law, shall not be a waiver of or preclude the
exercise of any right or remedy. The acceptance by Lender of payment of all or
any part of the Indebtedness after the due date of such payment, or in an amount
which is less than the required payment, shall not be a waiver of Lender’s right
to require prompt payment when due of all other payments on account of the
Indebtedness or to exercise any remedies for any failure to make prompt payment.
Enforcement by Lender of any security for the Indebtedness shall not constitute
an election by Lender of remedies so as to preclude the exercise of any other
right available to Lender. Lender’s receipt of any insurance and/or condemnation
proceeds shall not operate to cure or waive any Event of Default.

18. Loan Charges. If any applicable law limiting the amount of interest or other
charges permitted to be collected from Borrower is interpreted so that any
charge provided for in any Loan Document, whether considered separately or
together with other charges levied in connection with any other Loan Document,
violates that law, and Borrower is entitled to the benefit of that law, that
charge is hereby reduced to the extent necessary to eliminate that violation.
The amounts, if any, previously paid to Lender in excess of the permitted
amounts shall be applied by Lender to reduce the principal of the Indebtedness.
For the purpose of determining whether any applicable law limiting the amount of
interest or other charges permitted to be collected from Borrower has been
violated, all Indebtedness which constitutes interest, as well as all other
charges levied in connection with the Indebtedness which constitute interest,
shall be deemed to be allocated and spread over the stated term of the Note.
Unless otherwise required by applicable law, such allocation and spreading shall
be effected in such a manner that the rate of interest so computed is uniform
throughout the stated term of the Note.

19. Waiver of Statute of Limitations. Borrower hereby waives the right to assert
any statute of limitations as a bar to the enforcement of the lien of this
Security Instrument or to any action brought to enforce any Loan Document.

20. Waiver of Marshalling. Notwithstanding the existence of any other security
interests in the Mortgaged Property held by Lender or by any other party, Lender
shall have the right to determine the order in which any or all of the Mortgaged
Property shall be subjected to the remedies provided in this Security
Instrument, the Note, the Loan Agreement, any other Loan Document or under
applicable law. Lender shall have the right to determine the order in which any
or all portions of the Indebtedness are satisfied from the proceeds realized
upon the exercise of such remedies. Borrower and any party who now or in the
future acquires a security interest in the Mortgaged Property and who has actual
or constructive notice of this Security Instrument waives any and all right to
require the marshalling of assets or to require that any of the Mortgaged
Property be sold in the inverse order of alienation or that any of the Mortgaged
Property be sold in parcels or as an entirety in connection with the exercise of
any of the remedies permitted by applicable law or provided in this Security
Instrument.

21. Further Assurances. Borrower shall execute, acknowledge, and deliver, at its
sole cost and expense, all further acts, deeds, conveyances, assignments,
estoppel certificates, financing statements, transfers and assurances as Lender
may require from time to time in order to better assure, grant, and convey to
Lender the rights intended to be granted, now or in the future, to Lender under
this Security Instrument and the Loan Documents.

 

Deed to Secure Debt and Security Agreement - Page 26

Synovus/CHT Acworth GA Owner, LLC

22996-41



--------------------------------------------------------------------------------

22. Estoppel Certificate. Within ten (10) days after a request from Lender,
Borrower shall deliver to Lender a written statement, signed and acknowledged by
Borrower, certifying to Lender or any person designated by Lender, as of the
date of such statement, (a) that the Loan Documents are unmodified and in full
force and effect (or, if there have been modifications, that the Loan Documents
are in full force and effect as modified and setting forth such modifications);
(b) the unpaid principal balance of the Note; (c) the date to which interest
under the Note has been paid; (d) that Borrower is not in default in paying the
Indebtedness or in performing or observing any of the covenants or agreements
contained in this Security Instrument or any of the other Loan Documents (or, if
Borrower is in default, describing such default in reasonable detail);
(e) whether or not there are then existing any setoffs or defenses known to
Borrower against the enforcement of any right or remedy of Lender under the Loan
Documents; and (f) any additional facts requested by Lender.

23. Governing Law; Consent to Jurisdiction and Venue.

(a) This Security Instrument shall be governed by the laws of the State of
Georgia.

(b) Each of Borrower and Lender consents to the jurisdiction of any and all
state and federal courts with jurisdiction in the Property Jurisdiction over
Borrower and Borrower’s assets. Borrower agrees that its assets shall be used
first to satisfy all claims of creditors organized or domiciled in the United
States and that no assets of Borrower in the United States shall be considered
part of any foreign bankruptcy estate.

(c) Each of Borrower and Lender agrees that any controversy arising under or in
relation to the Note, this Security Instrument, or any other Loan Document may
be litigated in the Property Jurisdiction. The state and federal courts and
authorities with jurisdiction in the Property Jurisdiction shall have
nonexclusive jurisdiction over all controversies which shall arise under or in
relation to the Note, any security for the Indebtedness, or any other Loan
Document. Borrower irrevocably consents to service, jurisdiction, and venue of
such courts for any such litigation and waives any other venue to which it might
be entitled by virtue of domicile, habitual residence or otherwise.

24. Notice.

(a) All notices, demands and other communications (“Notice”) under or concerning
this Security Instrument shall be in writing. Each Notice shall be addressed to
the intended recipient at its address set forth in this Security Instrument, and
shall be deemed given on the earliest to occur of (i) the date when the Notice
is received by the addressee; (ii) the first Business Day after the Notice is
delivered to a recognized overnight courier service, with arrangements made for
payment of charges for next Business Day delivery; or (iii) the third Business
Day after the Notice is deposited in the United States mail with postage
prepaid, certified mail, return receipt requested.

(b) Any party to this Security Instrument may change the address to which
Notices intended for it are to be directed by means of Notice given to the other
party in accordance with this Section. Each party agrees that it will not refuse
or reject delivery of any

 

Deed to Secure Debt and Security Agreement - Page 27

Synovus/CHT Acworth GA Owner, LLC

22996-41



--------------------------------------------------------------------------------

Notice given in accordance with this Section, that it will acknowledge, in
writing, the receipt of any Notice upon request by the other party and that any
Notice rejected or refused by it shall be deemed for purposes of this Section to
have been received by the rejecting party on the date so refused or rejected, as
conclusively established by the records of the U.S. Postal Service or the
courier service.

(c) Any Notice under the Note and any other Loan Document which does not specify
how Notices are to be given shall be given in accordance with this Section.

(d) A copy of any Notice sent to Lender pursuant to this Section shall be sent
to:

Burr & Forman LLP

420 North 20th Street, Suite 3400

Birmingham, Alabama 35203

Attn: Gail Livingston Mills

(e) A copy of any Notice sent to Borrower pursuant to this Section shall be sent
to:

Lowndes, Drosdick, Doster, Kantor & Reed, P.A.

215 N. Eola Drive

Orlando, Florida 32801

Attn: Peter Luis Lopez, Esq.

25. Single-Purpose Entity. Until the Indebtedness is paid in full, Borrower
shall maintain its status as a Single-Purpose Entity and comply with all those
covenants with respect to its status as a Single-Purpose Entity as set forth in
the Loan Agreement.

26. Subrogation. If, and to the extent that, the proceeds of the Loan are used
to pay, satisfy or discharge any obligation of Borrower for the payment of money
that is secured by a pre-existing mortgage, deed of trust or other lien
encumbering the Mortgaged Property (a “Prior Lien”), such loan proceeds shall be
deemed to have been advanced by Lender at Borrower’s request, and Lender shall
automatically, and without further action on its part, be subrogated to the
rights, including lien priority, of the owner or holder of the obligation
secured by the Prior Lien, whether or not the Prior Lien is released.

27. Lender Statement; Certain Charges. With respect to (a) any statement,
accounting, or similar information requested by Borrower or any other Person
pursuant to applicable law; or (b) any other document furnished to Borrower or
any other Person by Lender at Borrower’s request, Lender shall have the right to
charge the maximum amount then permitted by law or, if there is no such maximum,
Lender’s customary charge for providing such statement, accounting, or other
information. Borrower shall pay Lender its customary charge for any other
service rendered by Lender in connection with the Loan or the Mortgaged
Property, including the issuance of a request for full or partial release of the
lien of this Security Instrument, transmitting proceeds of the Loan to an escrow
holder and changing Lender’s records relating to the Indebtedness.

 

Deed to Secure Debt and Security Agreement - Page 28

Synovus/CHT Acworth GA Owner, LLC

22996-41



--------------------------------------------------------------------------------

28. Disclosure of Information. Lender may furnish financial information
regarding Borrower or the Mortgaged Property to third parties with an existing
or prospective interest in the enforcement, evaluation, performance, purchase or
securitization of the Indebtedness, including but not limited to credit rating
agencies. Borrower irrevocably waives any and all rights it may have under
applicable law to prohibit such disclosure, including but not limited to any
right of privacy.

29. Release. Provided that (i) all Indebtedness secured by this Security
Instrument has been paid or performed in full, and (ii) all fees due Lender in
connection with release of this Security Instrument have been paid, this
Security Instrument shall be canceled and surrendered by Lender. Upon the
payment and performance in full of all Indebtedness, and upon request of
Borrower, Lender shall also surrender to Borrower the Note and all other
documents evidencing the Indebtedness secured by this Security Instrument. The
recitals in the release of any matters or facts shall be conclusive proof of
their truthfulness. Such release shall operate as a reassignment of the Rents
and profits assigned to Lender under the Assignment of Leases and Rents. Lender
shall deliver this Security Instrument and the Note after release to the Person
or Persons legally entitled thereto.

30. Execution of Documents by Lender. Without notice to or affecting the
liability of Borrower or any other Person for the payment or performance of the
Indebtedness, without affecting the lien or priority of this Security Instrument
or Lender’s rights and remedies under the Loan Documents, and without liability
to Borrower or any other Person, Lender shall have the right, at any time and
from time to time, to do any one or more of the following: (a) release any part
of the Mortgaged Property and (b) execute any extension agreement relating to
any or all of the Indebtedness, any document subordinating the lien of this
Security Instrument to any other lien or document, or any other document
relating to the Mortgaged Property, Indebtedness, or Loan Documents.

31. Joint and Several Liability. If more than one Person or entity signs this
Security Instrument as Borrower, the obligations of such Persons shall be joint
and several.

32. Relationship of Parties; No Third Party Beneficiary. The relationship
between Lender and Borrower shall be solely that of creditor and debtor,
respectively, and nothing contained in this Security Instrument shall create any
other relationship between Lender and Borrower. No creditor of any party to this
Security Instrument and no other person shall be a third party beneficiary of
this Security Instrument or any other Loan Document.

33. Severability; Amendments. The invalidity or unenforceability of any
provision of this Security Instrument shall not affect the validity or
enforceability of any other provision, and all other provisions shall remain in
full force and effect. This Security Instrument contains the entire agreement
among the parties as to the rights granted and the obligations assumed in this
Security Instrument. This Security Instrument may not be amended or modified
except by a writing signed by the party against whom enforcement is sought.

34. Miscellaneous Provisions. The captions and headings of the sections of this
Security Instrument are for convenience only and shall be disregarded in
construing this Security Instrument. Any reference in this Security Instrument
to an “Exhibit” or a “Section” shall,

 

Deed to Secure Debt and Security Agreement - Page 29

Synovus/CHT Acworth GA Owner, LLC

22996-41



--------------------------------------------------------------------------------

unless otherwise explicitly provided, be construed as referring, respectively,
to an Exhibit attached to this Security Instrument or to a section of this
Security Instrument. All Exhibits attached to or referred to in this Security
Instrument are incorporated by reference into this Security Instrument. Any
reference in this Security Instrument to a statute or regulation shall be
construed as referring to that statute or regulation as amended from time to
time. Use of the singular in this Agreement includes the plural and use of the
plural includes the singular. As used in this Security Instrument, the term
“including” means “including, but not limited to.”

35. WAIVER OF TRIAL BY JURY. EACH OF BORROWER AND LENDER (A) COVENANTS AND
AGREES NOT TO ELECT A TRIAL BY JURY WITH RESPECT TO ANY ISSUE THAT IS TRIABLE OF
RIGHT BY A JURY AND (B) WAIVES ANY RIGHT TO TRIAL BY JURY TO THE EXTENT THAT ANY
SUCH RIGHT EXISTS NOW OR IN THE FUTURE. THIS WAIVER OF RIGHT TO TRIAL BY JURY IS
SEPARATELY GIVEN BY EACH PARTY, KNOWINGLY AND VOLUNTARILY WITH THE BENEFIT OF
COMPETENT LEGAL COUNSEL, AND THIS WAIVER IS INTENDED TO ENCOMPASS INDIVIDUALLY
EACH INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A JURY TRIAL WOULD
OTHERWISE EXIST. BORROWER AND LENDER ARE AUTHORIZED TO SUBMIT THIS SECURITY
INSTRUMENT TO ANY COURT HAVING JURISDICTION OVER THE SUBJECT MATTER AND THE
PARTIES TO ANY LOAN DOCUMENT, SO AS TO SERVE AS CONCLUSIVE EVIDENCE OF
BORROWER’S AND LENDER’S WAIVER OF THE RIGHT TO JURY TRIAL. FURTHER, EACH OF
BORROWER AND LENDER CERTIFIES THAT NEITHER BORROWER’S NOR LENDER’S
REPRESENTATIVES OR AGENTS HAVE REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
ENFORCEMENT OF THIS WAIVER WILL NOT BE SOUGHT.

36. WAIVER OF AUTOMATIC STAY. TO THE EXTENT PERMITTED UNDER APPLICABLE LAW,
BORROWER HEREBY AGREES THAT, IN CONSIDERATION OF LENDER’S AGREEMENT TO MAKE THE
LOAN AND IN RECOGNITION THAT THE FOLLOWING COVENANT IS A MATERIAL INDUCEMENT FOR
LENDER TO MAKE THE LOAN, IN THE EVENT THAT BORROWER SHALL (A) FILE WITH ANY
BANKRUPTCY COURT OF COMPETENT JURISDICTION OR BE THE SUBJECT OF ANY PETITION
UNDER ANY SECTION OR CHAPTER OF TITLE 11 OF THE UNITED STATES CODE, AS AMENDED
(“BANKRUPTCY CODE”), OR SIMILAR LAW OR STATUTE; (B) BE THE SUBJECT OF ANY ORDER
FOR RELIEF ISSUED UNDER THE BANKRUPTCY CODE OR SIMILAR LAW OR STATUTE; (C) FILE
OR BE THE SUBJECT OF ANY PETITION SEEKING ANY REORGANIZATION, ARRANGEMENT,
COMPOSITION, READJUSTMENT, LIQUIDATION, DISSOLUTION, OR SIMILAR RELIEF UNDER ANY
PRESENT OR FUTURE FEDERAL OR STATE ACT OR LAW RELATING TO BANKRUPTCY,
INSOLVENCY, OR OTHER RELIEF FOR DEBTORS; (D) HAVE SOUGHT OR CONSENTED TO OR
ACQUIESCED IN THE APPOINTMENT OF ANY TRUSTEE, RECEIVER, CONSERVATOR, OR
LIQUIDATOR; OR (E) BE THE SUBJECT OF AN ORDER, JUDGMENT OR DECREE ENTERED BY ANY
COURT OF COMPETENT JURISDICTION APPROVING A PETITION FILED AGAINST BORROWER FOR
ANY REORGANIZATION, ARRANGEMENT, COMPOSITION,

 

Deed to Secure Debt and Security Agreement - Page 30

Synovus/CHT Acworth GA Owner, LLC

22996-41



--------------------------------------------------------------------------------

READJUSTMENT, LIQUIDATION, DISSOLUTION, OR SIMILAR RELIEF UNDER ANY PRESENT OR
FUTURE FEDERAL OR STATE ACT OR LAW RELATING TO BANKRUPTCY, INSOLVENCY OR RELIEF
FOR DEBTORS, THEN, SUBJECT TO COURT APPROVAL, LENDER SHALL THEREUPON BE ENTITLED
AND BORROWER HEREBY IRREVOCABLY CONSENTS TO, AND WILL NOT CONTEST, AND AGREES TO
STIPULATE TO RELIEF FROM ANY AUTOMATIC STAY OR OTHER INJUNCTION IMPOSED BY
SECTION 362 OF THE BANKRUPTCY CODE, OR SIMILAR LAW OR STATUTE (INCLUDING,
WITHOUT LIMITATION, RELIEF FROM ANY EXCLUSIVE PERIOD SET FORTH IN SECTION 1121
OF THE BANKRUPTCY CODE) OR OTHERWISE, ON OR AGAINST THE EXERCISE OF THE RIGHTS
AND REMEDIES OTHERWISE AVAILABLE TO LENDER AS PROVIDED IN THE LOAN DOCUMENTS,
AND AS OTHERWISE PROVIDED BY LAW, AND BORROWER HEREBY IRREVOCABLY WAIVES ITS
RIGHTS TO OBJECT TO SUCH RELIEF.

37. Successors and Assigns Bound. This Security Instrument shall bind, and the
rights granted by this Security Instrument shall inure to, the respective
successors and assigns of Lender and Borrower.

38. Counterparts. This Security Instrument may be executed in any number of
counterparts, all of which when taken together shall constitute one and the same
Security Instrument.

39. Future Advances. This Security Instrument shall secure not only existing
indebtedness, but also such future advances, whether such advances are
obligatory or to be made at the option of Lender, or otherwise, and whether made
under the Loan Agreement, or otherwise, as are made within twenty (20) years
from the date hereof, to the same extent as if such future advances were made on
the date of the execution of this Mortgage, but such secured indebtedness shall
not exceed at any time the maximum principal amount of two times the original
principal amount of the Note, plus interest thereon, and any disbursements made
for the payment of taxes, levies or insurance on the Mortgaged Property, with
interest on such disbursements. Any such future advances, whether obligatory or
to be made at the option of Lender, or otherwise, and whether made under the
Loan Agreement, or otherwise, may be made either prior to or after the due date
of the Note or any other notes secured by this Security Instrument and shall be
secured hereunder.

40. WAIVER OF CERTAIN RIGHTS. BORROWER HEREBY WAIVES ANY RIGHT BORROWER MAY HAVE
UNDER THE CONSTITUTION OF THE STATE OF GEORGIA OR THE CONSTITUTION OF THE UNITED
STATES OF AMERICA TO NOTICE OR TO A JUDICIAL HEARING PRIOR TO THE EXERCISE OF
ANY RIGHT OR REMEDY PROVIDED TO LENDER BY THIS SECURITY INSTRUMENT, AND BORROWER
WAIVES ITS RIGHTS, IF ANY, TO SET ASIDE OR INVALIDATE ANY SALE UNDER POWER DULY
CONSUMMATED IN ACCORDANCE WITH THE PROVISIONS OF THIS SECURITY INSTRUMENT ON THE
GROUND (IF SUCH BE THE CASE) THAT THE SALE WAS CONSUMMATED WITHOUT PRIOR NOTICE
OR JUDICIAL HEARING. THE WAIVERS MADE BY BORROWER IN THIS SECTION AND ELSEWHERE
IN THIS SECURITY INSTRUMENT HAVE BEEN

 

Deed to Secure Debt and Security Agreement - Page 31

Synovus/CHT Acworth GA Owner, LLC

22996-41



--------------------------------------------------------------------------------

MADE VOLUNTARILY, INTELLIGENTLY AND KNOWINGLY ON BEHALF OF BORROWER BY ITS DULY
AUTHORIZED OFFICERS AFTER THEY HAVE READ AND UNDERSTOOD THIS DEED AND HAVE BEEN
AFFORDED AN OPPORTUNITY TO BE INFORMED BY COUNSEL OF BORROWER’S POSSIBLE
ALTERNATIVE RIGHTS, AND BY EXECUTING THIS SECURITY INSTRUMENT THE DULY
AUTHORIZED OFFICER OF BORROWER ACKNOWLEDGES SO MAKING SUCH WAIVERS ON BEHALF OF
BORROWER.

/s/JT

Initial

[Remainder of page intentionally left blank]

 

Deed to Secure Debt and Security Agreement - Page 32

Synovus/CHT Acworth GA Owner, LLC

22996-41



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower has caused this Security Instrument to be properly
executed as of the date first above written.

 

    BORROWER: Signed, sealed and delivered in the presence of:    

CHT ACWORTH GA OWNER, LLC,

a Delaware limited liability company

/s/ Patti Cook

    By:  

/s/ Joshua J. Taube

Print Name: Patti Cook     Joshua J. Taube, Vice President

/s/ Tresa R. Bagwell

      Print Name: Tresa R. Bagwell      

STATE OF FLORIDA

COUNTY OF ORANGE

The foregoing instrument was acknowledged before me this 13th day of December,
2012, by Joshua J. Taube, as Vice President of CHT Acworth Owner, LLC, a
Delaware limited liability company. He is personally known to me or has produced
                     as identification and did not take an oath.

 

/s/ Cathleen A. Coffey

Print Name: Cathleen A. Coffey Notary Public My Commission
Expires:      September 24, 2013

[NOTARY STAMP OR SEAL]

 

Deed to Secure Debt and Security Agreement - Page 33

Synovus/CHT Acworth GA Owner, LLC

22996-41



--------------------------------------------------------------------------------

EXHIBIT “A”

LEGAL DESCRIPTION

[Intentionally Omitted]

 